Citation Nr: 1009626	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-27 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
Type II, to include claimed as due to herbicide exposure.  

2.  Entitlement to service connection for an eye/vision 
disorder (claimed as glaucoma), to include claimed as due to 
herbicide exposure.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to an evaluation in excess of 10 percent for 
hypertension. 

5.  Entitlement to a compensable evaluation for rhinitis.  

6.  Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to June 
1988, to include service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.

Claims of entitlement to service connection for tinnitus, 
PTSD and for residuals of prostate cancer were also 
adjudicated in the February 2007 rating decision, all of 
which were appealed.  However, none of these claims remain in 
appellate status before the Board.  Service connection for 
tinnitus and PTSD was established in a May 2009 rating 
action.  The February 2007 rating action also granted service 
connection for residuals of prostate cancer, assigning a non-
compensable evaluation effective from August 2006.  The 
Veteran appealed the initial rating assigned.  In a rating 
action issued in May 2009, a 100 percent evaluation was 
assigned for residuals of prostate cancer, effective from 
December 13, 2007, representing a full grant of benefits.  
Subsequently, neither the Veteran nor his representative have 
evidenced any intention of further pursue this claim on 
appeal, such expressing disagreement with the assigned 
effective date, requesting consideration of staged ratings, 
or addressing this issue in any recently presented statements 
or arguments.  Accordingly, these matters are considered 
fully resolved and are no longer before the Board for 
appellate consideration.   

On the substantive appeal form received in September 2007, 
the Veteran requested a travel Board hearing.  In June 2008, 
the Veteran provided a signed statement for the record 
indicating that he wished to cancel the hearing request.

For clarifying purposes, the Board notes that the Veteran had 
been formerly represented by the Fleet Reserve Association.  
In 2009, a VA Form 21-22 was executed in favor of DAV, the 
Veteran's currently recognized representative.   

In September 2009, the Veteran submitted additional evidence 
for the record which was accompanied by a waiver.  This 
evidence pertains to low back treatment; the Board notes that 
there is no claim currently on appeal relating to a low back 
disorder.  Review of the file reflects that a claim 
addressing whether new and material evidence had been 
presented to reopen a service connection claim for a back 
disability was adjudicated and denied in an August 2007 
rating action which was not appealed.  In summary, a claim of 
whether new and material evidence has been presented to 
reopen a service connection claim for a back disability has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it and it is referred 
to the AOJ for appropriate action.  

The claim of entitlement to service connection for n 
eye/vision disorder (claimed as glaucoma) is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran had military service in the Republic of 
Vietnam during the Vietnam era; therefore, exposure to 
herbicides including Agent Orange is presumed.

2.  The evidence of record does not include a current 
clinical diagnosis of diabetes, and the Veteran, as a lay 
person lacking any specialized medical training, is not 
considered competent to diagnose this condition himself.  

3.  Sleep disorders are not among the enumerated conditions 
for which service connection may be established on a 
presumptive basis based on exposure to Agent Orange or other 
herbicide agents during service in Vietnam.

4.  The evidence does not indicate that a currently diagnosed 
sleep disorder, separate and apart from service-connected 
PTSD, is etiologically related to the Veteran's period of 
active service, or any incident therein or to any service-
connected disorder.  

5.  Since the claim for increase filed on August 31, 2006, 
the evidence reflects that the Veteran's hypertension is 
controlled with daily medication and is not productive of 
diastolic pressure of predominantly 110 or more or systolic 
pressure which is predominantly 200 or more.

6.  Since the claim for increase filed on August 31, 2006, at 
no time during the appeal period has the Veteran's rhinitis 
been manifested by polyps, 50 percent obstruction of nasal 
passages on both sides, or complete obstruction on one side, 
or by impairment approximating such a level of severity.

7.  Since the claim for increase filed on August 31, 2006, 
the Veteran's hemorrhoids are not been shown to be frequently 
recurrent - they are neither large nor thrombotic, 
irreducible or manifested by excessive redundant tissue, nor 
have hemorrhoids with persistent bleeding and secondary 
anemia, or with fissures, been shown.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service, including due to herbicide/Agent Orange exposure.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 
(2009).


2.  The criteria for a grant of service connection for a 
sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2009).

3.  The criteria for an evaluation for hypertension in excess 
of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 
7101 (2009).

4.  The criteria for a compensable evaluation for rhinitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6522 (2009).

5.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.114, Diagnostic Code 7336 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the 
development of evidence pertinent to his service connection 
claims in a letter dated in September 2006 wherein he was 
advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised that VA would assist 
him with obtaining relevant records from any Federal agency, 
which may include medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  With 
respect to private treatment records, the letter informed the 
Veteran that VA would make reasonable efforts to obtain 
private or non-Federal medical records, to include records 
from State or local governments, private doctors and 
hospitals, or current or former employers.  Furthermore, the 
VA included copies of VA Form 21-4142, Authorization and 
Consent to Release Information, which the Veteran could 
complete to release private medical records to the VA

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, this information must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. at 486.  The September 2006 letter also 
provided the Veteran with notice of the type of evidence 
necessary to establish a disability rating or effective date 
as was discussed in the Dingess case.  Subsequent 
adjudication of the claims on appeal was undertaken in a 
Supplemental Statement of the Case (SOC) issued in April 
2009.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) 
(VA cured failure to afford statutory notice to claimant 
prior to initial rating decision by issuing notification 
letter after decision and readjudicating claim and notifying 
claimant of such readjudication in the statement of the 
case).



With respect to the Veteran's increased rating claims for 
hypertension, rhinitis and hemorrhoids, the VCAA requirement 
is generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates 
are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. Sept. 4, 2009).  In correspondence issued in 
September 2006, February 2008 and May 2008, the RO provided 
notice that met these requirements.  The RO discussed the 
evidence necessary to substantiate an increased rating, the 
types of evidence that would be considered, and the Veteran's 
and VA's respective responsibilities to obtain that evidence.  
The RO noted that evidence could include personal statements 
from the Veteran and lay observers that described the 
symptoms and nature and extent of disablement caused by the 
disability.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the claims on appeal has been 
obtained.  The file contains the Veteran's available service 
treatment records (STRs) and copious post-service VA and 
private medical records.  The Veteran indicated that he had 
received treatment from a Naval Hospital in Jacksonville, 
Florida from 2004 to 2006.  Records from that facility were 
requested and in August 2006, a representative from that 
facility indicated that no such records had been located, as 
the Veteran had been last seen at that facility in 2003.  

In addition, VA examinations were conducted in 2007 and 2009 
in conjunction with the Veteran's service connection claim 
for diabetes and the increased rating claims for 
hypertension, rhinitis and hemorrhoids.  With respect to the 
service connection claim for a sleep disorder, there is no 
duty on the part of VA to provide any additional assistance 
such as requesting a medical examination or opinion, because 
as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
Veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disorder in 
question, and further substantiating evidence suggestive of a 
linkage between his active service (or a service-connected 
condition) and the currently claimed disorder.  No such 
evidence was presented in this case and thus VA had no duty 
to provide an examination of obtain an opinion.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e).  The Board finds that 
as to the claims being decided herein on appeal, all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Claims

The Veteran is seeking entitlement to service connection for 
diabetes mellitus and a sleep disorder.  His primary 
contention is that service connection is warranted for these 
conditions as a result of in-service exposure to herbicide 
agents (including Agent Orange).  The evidence reflects that 
the Veteran served in the Republic of Vietnam and 
accordingly, as will be further explained herein, in-service 
exposure to herbicides, including Agent Orange, is presumed.

Generally, in order to prevail on the issue of service 
connection, there must be (1) evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  In addition, service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and conditions including diabetes mellitus, 
although not otherwise established as incurred in or 
aggravated by service, are manifested to a compensable degree 
within one year following the requisite service.  38 C.F.R. 
§§ 3.307, 3.309 (2009).  

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, certain 
enumerated diseases shall be service connected if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).

The enumerated diseases which are deemed to be associated 
with herbicide exposure include Type II diabetes, Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e).  

Under Section 3 of the Agent Orange Act of 1991, Pub. L. No. 
102-4, 105 Stat. 11, the Secretary of Veterans Affairs 
(Secretary) entered into an agreement with the National 
Academy of Sciences (NAS) to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in Vietnam and various diseases 
suspected to be associated with such exposure.  The NAS was 
to determine, to the extent possible, whether there is a 
statistical association between the suspect disease and 
herbicide exposure, taking into account the strength of the 
scientific evidence and the appropriateness of the methods 
used to detect the association; the increased risk of disease 
among individuals exposed to herbicides during the service in 
the Republic of Vietnam during the Vietnam era; and whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease. 

The Secretary, under the authority of the Agent Orange Act of 
1991 and based on the studies by the NAS, has determined that 
there is no positive association between exposure to 
herbicides and any condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); 
Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).  The most 
recent issuance by the Secretary has added AL amyloidosis to 
the list of presumptive disabilities in the regulation.  See 
Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 2009).


In addition to the presumptive regulations, a veteran may 
establish service connection based on exposure to Agent 
Orange with proof of actual direct causation.  See Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (holding that the 
availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions based 
on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

	A.  Diabetes

The Veteran filed a service connection claim for diabetes in 
August 2006.  The STRs are negative for any indications or a 
diagnosis of diabetes. 

A VA examination report of September 1988 contained no 
mention of any diabetes-related complaints or findings and 
did not include a diagnosis of diabetes.

VA records dated from 2002 forward fail to include a 
diagnosis of diabetes or any indication of diabetes in the 
Veteran's medical history.

Upon VA examination conducted in January 2007, the Veteran's 
non-fasting Glucose level of 126.  There was no mention or 
diagnosis of diabetes made at that time.  

Private medical records dated in January 2008 reflect that 
the Veteran's glucose level was 99 mg/dL, which was within 
the reference interval.  

A VA examination was conducted in February 2009.  The Veteran 
reported that diabetes mellitus had been diagnosed in 2005.  
The Veteran denied having episodes of diabetic ketoacidosis 
or hypoglycemic reactions.  The examiner indicated that after 
extensive review of the claims file and medical records, 
there was no objective evidence to establish the presence of 
diabetes with fasting blood sugars or other laboratory 
evaluations.  The examiner concluded that there was no 
indication or basis for a clinical diagnosis of diabetes, and 
noted that if the Veteran was able to provide objective 
evidence establishing a diagnosis of diabetes at a later 
date, then the claim should re-reviewed.

As was noted earlier herein, the Veteran contends that his 
claimed diabetes mellitus was incurred during service or in 
the alternative is linked to exposure to herbicides including 
Agent Orange warranting service connection on a presumptive 
basis.  Initially, the threshold issue in this case involves 
whether the Veteran actually has a clinical diagnosis of 
diabetes.

In this case, Hickson element (1) is lacking.  Regardless of 
the theory of entitlement raised, the medical evidence on 
file does not contain any current clinical diagnosis of 
diabetes.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the Court's interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).

The requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if the disability resolves prior 
to the adjudication of the claim.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  In this case, the service 
connection claim for diabetes mellitus was filed in August 
2006; a clinical diagnosis of diabetes was not of record at 
that time (resolved or unresolved) nor has such evidence been 
shown at any time before or after the claim was filed.  The 
Board notes that the file contains a VA examination report of 
2009 which specifically determined that there was no evidence 
of diabetes found on examination or upon review of the 
evidence in the claims file.  

The Board has considered the Veteran's lay assertions that he 
has diabetes mellitus.  While the Veteran is generally 
considered competent to report symptoms; a lay person such as 
the Veteran is not competent to offer an opinion on complex 
medical questions, such as rendering a diagnosis or offering 
an opinion as to the underlying etiology of his symptoms; 
essentially it is beyond the Veteran's competency to diagnose 
himself with diabetes.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (explaining that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).

In summary, the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in- 
service incident has resulted in a current disability. 
Degmetich, 104 F. 3d at 1332; Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992). Thus, because the evidence reflects that the 
Veteran does not currently have a clinical diagnosis of 
diabetes mellitus; service connection for this claimed 
condition is not warranted on this basis alone.  For the 
reasons and bases set forth above, the service connection 
claim for diabetes mellitus must be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule as required by 
law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2009).

	B.  Sleep Disorder

The Veteran filed a service connection claim for a sleep 
disorder in August 2006.  The STRs are entirely negative for 
any complaints, findings or diagnosis relating to a sleep 
disorder.  

A VA examination report of September 1988 contained no 
mention of any sleep-related complaints and did not include a 
diagnosis of a sleep disorder.

The file includes a September 2006 medical report from a 
private center for sleep medicine which was undertaken in 
conjunction with the Veteran's symptoms of snoring, non-
restorative sleep, excessive daytime sleepiness, apnea and 
nocturia.  Following a sleep study it was determined that the 
Veteran appeared to have an underlying anxiety/depressive 
based mood disorder, as well as insufficient sleep syndrome.  

VA records dated subsequent to 2006 as well as a 2009 VA 
examination report fail to reference any sleep disorder, by 
history or current diagnosis.

The Veteran contends that service connection is warranted for 
a sleep disorder, described as sleep apnea.  He maintains 
that this condition was incurred in military service and is 
attributable to herbicide exposure presumed to have been 
sustained during service in Vietnam.  

Initially, the Veteran's DD Form 214 form and service 
personnel records reflect that he served in the Republic of 
Vietnam during the Vietnam era.  As such, it is presumed that 
by virtue of that service, the Veteran sustained exposure to 
herbicide, including Agent Orange exposure in Vietnam.  No 
sleep disorders however are included among those disabilities 
for which service connection may be presumed based on 
exposure to herbicides.  38 C.F.R. § 3.309(e).  Accordingly, 
there is no basis for establishing service connection for a 
sleep disorder under the theory that it developed as a 
consequence of the Veteran's exposure to herbicides in 
service.

The Board recognizes that the medical evidence dated in 2006 
found that the Veteran manifested a sleep disorder; there is 
no indication that sleep apnea has ever been diagnosed.  Upon 
review of the evidence in conjunction with applicable laws 
and regulations, the Board finds that service connection for 
a sleep disorder is not warranted under any theory of 
entitlement, for the reasons set forth below.  

The Board first reiterates that the Veteran's identified 
sleep disorder appears to be due, at least in part, to an 
underlying anxiety/depressive based mood disorder.  The Board 
observes that "chronic sleep impairment" is one of the 
enumerated criteria under the General Formula for rating 
mental disorders. 38 C.F.R. § 4.130 (2009), Codes 9201-9435. 
Logically, these factors support a conclusion that at least 
some of the Veteran's manifestations of sleep impairment are 
part and parcel of his currently diagnosed and service-
connected PTSD.  Therefore, to the extent the Veteran's sleep 
problems are related to psychiatric symptoms, they are 
already being compensated for in connection with the 30 
percent rating assigned for service-connected PTSD.

To the extent the Veteran asserts he suffers from sleep 
disorder symptomatology is unrelated to service-connected 
PTSD, the Board does not question the Veteran's sincerity in 
his belief that he incurred a chronic sleep disorder  in or 
as a result of his service. While he is certainly competent 
to relate events in service and after service, and to 
describe the extent of his current symptomatology, there is 
no evidence that he possess the requisite medical training or 
expertise necessary to render him competent to offer evidence 
on matters such as medical diagnosis or medical causation. 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Assessing the claim under the theory of direct service 
connection, the STRs are entirely negative for any diagnosis 
of a sleep disorder.  The STRs provide highly probative 
evidence against the claim under a direct theory of service 
connection.  Struck v. Brown, 9 Vet. App. 145 (1996).  Post-
service, it was not until 2006, more than 15 years after the 
Veteran's discharge from service that a sleep disorder was 
initially diagnosed.  The evidence does not reflect, nor does 
the Veteran specifically maintain that symptoms of a sleep 
disorder have been chronic and continuous since service.  38 
C.F.R. § 3.303(b) (2009).  The long gap between the Veteran's 
separation from active duty and the initial onset/diagnosis 
of a sleep disorder provides highly probative evidence 
against his claim and assists in supporting the finding that 
neither chronicity nor continuity of symptomatology since 
service is established.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the 
third part of the Hickson analysis.  In this case, to the 
extent the Veteran may have any sleep disorder symptoms 
unrelated to his service-connected PTSD, no such etiological 
nexus is established or even suggested by the clinical 
evidence on file.  

The Veteran himself maintains and has opined that his 
currently claimed sleep disorder is service-related.  To the 
extent the Veteran claims his symptoms are unrelated to his 
service-connected PTSD, he has not demonstrated that he has 
any expertise to render such an opinion.  Moreover, his 
opinion as to the etiology of the sleep disorder is not 
consistent with the objective evidence of record, which does 
not document service incurrence of a sleep disorder, 
chronicity of symptomatology related to a sleep disorder and 
does not even suggest a relationship between a currently 
claimed sleep disorder and service.  See Davidson v. 
Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau 
v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, 
such assertion are not probative.  See Nieves-Rodriquez v. 
Peake, 22 Vet. App. 295 (1998); (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion).

Essentially, the weight of the competent and probative 
medical evidence is against a finding that a claimed sleep 
disorder separate and apart from service-connected PTSD was 
incurred during or as a result of service.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the Veteran's service connection claim for a sleep disorder.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim. See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit 
sought on appeal is therefore denied.

III.  Increased Evaluations

The Veteran and his representative maintain that increased 
evaluations are warranted for service connected hypertension, 
rhinitis, and hemorrhoids.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Under the provisions of 38 C.F.R. § 4.31, a 
zero percent evaluation will be assigned when the 
symptomatology required for a compensable rating is not 
shown.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  The degree of impairment resulting 
from a disability is a factual determination and generally 
the Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994).  More recently, the Court held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

	A.  Hypertension

Service connection was established for hypertension in a 
November 1988 rating action, at which time a 10 percent 
evaluation was assigned effective from July 1998.  A 10 
percent rating has been in effect since that time.  On August 
31, 2006, the Veteran filed an increased rating claim for 
hypertension.

A VA hypertension examination was conducted in January 2007.  
The history indicated that hypertension had been diagnosed in 
1987 or 1988.  It was noted that the Veteran was currently 
taking the daily medication Lisinopril for control of 
hypertension.  Blood pressure readings of 127/85; 130/86 and 
128/84 were made on examination.  The examiner documented 
that there was no history or evidence of stroke, heart 
problems, heart attack, congestive heart failure, 
hypertension heart disease or arthrosclerotic complications 
from hypertension.  The examiner observed that the Veteran's 
blood pressure was reasonably controlled and noted that there 
were no systemic symptoms from hypertension.  A diagnosis of 
moderate hypertension with proteinuria, controlled with daily 
use of Lisinopril, was made.  The examiner noted that the 
Veteran did not have any secondary problems due to 
hypertension, including no coronary artery disease and no 
evidence of cerebrovascular accident.  

Private medical records of Dr. A. dated from September to 
December 2007 include documentation of the following blood 
pressure readings: 146/77 (9/07); 145/80 (10/07); 132/74 
(11/07); and 148/74 (12/07). 

VA records dated in 2008 and 2009 document blood pressure 
readings of 142/84 (1/08) and 128/74 (4/09).  

A VA hypertension examination was conducted in February 2009.  
It was noted that the Veteran was currently taking the daily 
medication Lisinopril for control of hypertension and that he 
denied having any side effects related to the hypertension 
itself or to taking Lisinopril.  Blood pressure readings of 
156/106, 148/108 158/100 were made and the examiner indicated 
that there was no evidence of vascular sclerotic 
complications of hypertension on examination.  A diagnosis of 
hypertension, currently on active medical therapy, was made.  

The Veteran's hypertension has been evaluated as 10 percent 
disabling under Diagnostic Code 7101 for the entirety of the 
appeal period extending from August 31, 2006, (the date of 
the claim for increase).  Under this code, a 10 percent 
rating is warranted when the disability is manifested by 
diastolic pressure predominantly 100 or more, or; systolic 
pressure of 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent rating requires that the evidence show that the 
diastolic pressure is predominantly 110 or more, or that 
systolic pressure is predominantly 200 or more.  A 40 percent 
rating is warranted when the diastolic pressure is 
predominantly 120 or more, and a 60 percent rating requires 
diastolic pressure predominantly 130 or more.

During the course of this appeal, the Veteran was formally 
examined in January 2007 and February 2009.  In addition, the 
file includes private and VA medical records documenting 
blood pressure readings made from 2007-2009, during the 
applicable appeal period.  Based on a review of the above 
evidence, the Board concludes that entitlement to an 
evaluation in excess of 10 percent is not warranted.  Simply 
stated, the Veteran's hypertension is controlled on 
medication and out of the numerous blood pressure readings 
recorded during the appeal period, both made upon examination 
and as shown in outpatient records, none included a diastolic 
reading in excess of 110 or a systolic reading of 200 or 
more.  As such, the evidence fails to indicate diastolic 
blood pressure readings of predominantly 110 or more or 
systolic pressure which is predominantly 200 or more, as 
required for an increased (20 percent) rating under 
Diagnostic Code 7101.

In addition, the clinical evidence does not at this time 
clearly document any conditions or complications associated 
with either the Veteran's hypertension itself or medication 
taken to control that condition.  A February 2009 eye 
disorder examination provided information that was 
inconclusive as to whether the Veteran may be suffering from 
hypertensive retinopathy.  However, as was noted in the 
introduction section of this decision, the issue of 
entitlement to service connection for an eye/vision disorder, 
to include as secondary to service-connected hypertension, is 
being remanded to the RO/AMC for additional development.  

After a careful review of the record, the Board can find no 
other evidence to support a finding that the Veteran's 
service-connected hypertension increased in severity during 
the appeal period.  The rating criteria are tied to specific 
numeric blood pressure readings which must be shown in order 
to warrant a higher evaluation.  As mentioned before, at no 
time during the appeal period have diastolic pressures of 110 
or above or systolic pressure of 200 or above predominated.  
Accordingly, there is no basis for awarding the Veteran a 
disability rating other than the currently assigned 10 
percent for at any time from August 31, 2006 to the present 
time.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply and the 
claim must be denied.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

	B.  Rhinitis

Service connection was established for rhinitis in a November 
1988 rating action, at which time a non-compensable 
evaluation was assigned effective from July 1998.  A non-
compensable evaluation has been in effect since that time.  
On August 31, 2006, the Veteran filed an increased rating 
claim for rhinitis.

A VA was conducted in January 2007.  The Veteran reported 
having recurrent sinusitis of the left frontal sinus which 
had been treated with nasal inhalers and for which he 
underwent surgery in 2004.  On examination, it was noted that 
the Veteran was asymptomatic and did not have any sinus or 
breathing problems.  Specifically, he denied having 
interference with breathing through the nose or symptoms of 
purulent discharge.  Examination of the oropharynx was clear 
with no evidence of past-nasal drip, inflammation or 
tenderness over the sinuses.  X-ray films of the sinuses were 
normal.  A history of sinusitis and rhinitis was diagnosed; 
the examiner explained that the Veteran was asymptomatic 
following sinus surgery in 2004.  

A second VA examination was conducted in February 2009.  The 
Veteran reported having intermittent episodes of allergic 
rhinitis, for which he was taking Flonase and Nasacort.  The 
Veteran denied having purulent discharge or any side effects 
associated with the aforementioned medications and reported 
that he was able to breathe well through both nostrils.  The 
Veteran also stated that rhinitis had no impact on his 
occupational and daily activities.  Physical examination 
revealed no evidence of vasomotor rhinitis, nasal polyps, 
obstruction or septal deviation.  In addition, no tenderness 
or purulent discharge was noted.  Diagnoses of allergic 
rhinitis, currently active on medical therapy; and chronic 
sinusitis, inactive and resolved with no residuals status 
post 2004 surgery, were made.  The examiner opined that it 
was less likely than not that rhinitis was related to or 
caused by sinusitis.  

The Veteran's rhinitis has been assigned a non-compensable 
evaluation for the entirety of the appeal period extending 
from August 31, 2006, (the date of the claim for increase).  
Rhinitis is currently evaluated under Diagnostic Code 6522 
which provides ratings for allergic or vasomotor rhinitis.  
Allergic or vasomotor rhinitis without polyps, but with 
greater than 50-percent obstruction of nasal passage on both 
sides or complete obstruction on one side, is rated 10 
percent disabling.  Allergic or vasomotor rhinitis with 
polyps is rated 30 percent disabling.  38 C.F.R. § 4.97 
(2009).

During the course of this appeal, the Veteran was formally 
examined in January 2007 and February 2009.  In addition, the 
file includes private and VA medical records dated from 2007 
to 2009 which are essentially negative for any reference to 
symptomatology relating to the service-connected rhinitis.  
Based on a review of the above evidence, the Board concludes 
that entitlement to a compensable evaluation is not 
warranted.  Simply stated, the Veteran's rhinitis is 
essentially asymptomatic, aside from the Veteran's reports of 
intermittent episodes of allergic rhinitis for which he takes 
Flonase and Nasacort.  At no time during the appeal period 
has the 


Veteran's rhinitis been shown to be productive of greater 
than 50-percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  Moreover, there has been 
no demonstration of any polyps during the applicable appeal 
period.  Significantly, not only are such clinical findings 
not shown, but the Veteran does not contend that such 
symptomatology is presently shown and associated with his 
rhinitis.  

In addition, the clinical evidence does not document any 
conditions or complications associated with either the 
Veteran's rhinitis itself or medication taken to control that 
condition.  In this regard, the Board has also considered the 
application of other Diagnostic Codes 6523 (bacterial 
rhinitis) and 6524 (granulomatous rhinitis).  However, the 
Veteran has not been shown to have bacterial or granulomatous 
rhinitis.  He is accordingly not entitled to an increased 
rating under those diagnostic codes.  Nor is the Veteran 
entitled to a higher rating under the diagnostic codes 
pertaining to sinusitis (6510 through 6514).  Notably, the 
available clinical records do not demonstrate the Veteran has 
any current symptomatology associated with sinusitis, last 
treated in 2004, and the file contains a medical opinion 
provided by a VA examiner in 2009 to the effect that 
sinusitis and rhinitis are not etiologically or causally 
linked.  Accordingly, there is no basis at this point for 
further analysis of whether a separate compensable evaluation 
might be warranted for any complications attributable to 
rhinitis under a different diagnostic code.  

After a careful review of the record, the Board can find no 
other evidence to support a finding that the Veteran's 
service-connected rhinitis increased in severity during the 
appeal period.  The rating criteria are tied to specific 
findings which must be shown in order to warrant a higher 
evaluation; none of which are shown in this case.  
Accordingly, there is no basis for awarding the Veteran a 
compensable disability rating for rhinitis at any time during 
the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107(b); see Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

	C.  Hemorrhoids

Service connection was established for hemorrhoids in a 
November 1988 rating action, at which time a non-compensable 
evaluation was assigned effective from July 1998.  A non-
compensable evaluation has been in effect since that time.  
On August 31, 2006, the Veteran filed an increased rating 
claim for hemorrhoids.

A VA examination was conducted in January 2007.  The Veteran 
reported having a history of hemorrhoids and adenocarcinoma 
of the prostate.  Examination revealed no internal or 
external hemorrhoids.  The report indicated that there were 
no symptoms or signs of bleeding, fecal leakage or anemia.  A 
diagnosis of hemorrhoids was made and the examiner noted that 
the condition was asymptomatic as of the time of the 
examination. 

A second VA examination was conducted in February 2009.  The 
Veteran denied having manifestations of bleeding or 
thrombosis of recurrent hemorrhoids; rectal bleeding; anal 
fistulas, pain, or swelling.  Physical examination revealed 
no evidence of fecal leakage, anemia, fissures or bleeding.  
Sphincter tone was normal and there was no evidence of 
external or internal hemorrhoids.  A diagnosis of 
hemorrhoids, not active, was made.  The examiner added that 
there was no indication either by symptom history or on 
examination to document the presence of active hemorrhoids.   

The Veteran's hemorrhoids have been assigned a non-
compensable evaluation for the entirety of the appeal period 
extending from August 31, 2006, (the date of the claim for 
increase).  Hemorrhoids are currently evaluated under 
Diagnostic Code 7336 under which a noncompensable rating is 
warranted for mild or moderate disability.  A 10 percent 
rating is warranted for large or thrombotic hemorrhoids, 
which are irreducible and which have excessive redundant 
tissue, evidencing frequent recurrences.  A 20 percent rating 
is warranted when there is persistent bleeding and secondary 
anemia, or with fissures.

During the course of this appeal, the Veteran was formally 
examined in January 2007 and February 2009.  In addition, the 
file includes private and VA medical records dated from 2007 
to 2009 which are essentially negative for any reference to 
symptomatology relating to service-connected hemorrhoids.  
Based on a review of the above evidence, the Board concludes 
that entitlement to a compensable evaluation is not 
warranted.  Simply stated, the Veteran's hemorrhoids have 
been essentially asymptomatic during the appeal period.  At 
no time during the appeal period have the Veteran's 
hemorrhoids been shown to be large or thrombotic, 
irreducible, or manifested by excessive redundant tissue, 
evidencing frequent recurrences.  Similarly, the pertinent 
evidence applicable to this appeal period, specifically VA 
examinations reports of 2007 and 2009, have been negative for 
evidence of persistent bleeding, anemia, or fissures.  
Significantly, not only are such clinical findings not shown, 
but the Veteran does not contend that such symptomatology is 
presently manifested.  

In addition, the clinical evidence does not document any 
conditions or complications associated with the service 
connected hemorrhoids.  The Board has also considered the 
application of other potentially applicable diagnostic codes.  
There has been no evidence of even mild associated peritoneal 
adhesions (much less the moderate peritoneal adhesions that 
would warrant a compensable rating by analogy to Code 7301 
criteria).  There is no evidence of associated more than mild 
bowel disturbances (so as to warrant a compensable rating by 
analogy to Code 7319 criteria).  And there is no evidence of 
associated moderate ulcerative colitis (so as to warrant a 
compensable rating under Code 7323 criteria).  See 38 C.F.R. 
§ 4.31. Consequently, a compensable rating by analogy to a 
different diagnostic code is not warranted.  

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's service-
connected hemorrhoids increased in severity during the appeal 
period.  The rating criteria are tied to specific findings 
which must be shown in order to warrant a higher evaluation; 
none of which are shown in this case.  Accordingly, there is 
no basis for awarding the Veteran a compensable disability 
rating for hemorrhoids at any time during the appeal period.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply and the claim must 
be denied.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

	D.  Extra-schedular Consideration

In a recent case, the United States Court of Appeals for 
Veterans Claims (Court) clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The Veteran's manifestations of his service-connected 
hypertension, rhinitis and hemorrhoids cause impairment that 
is contemplated by the rating criteria.  Here, the rating 
criteria reasonably describe the Veteran's disability levels 
and symptomatology and provide for higher ratings for 
additional or more severe symptoms than currently shown by 
the evidence.  Thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.  Referral for 
consideration of extraschedular ratings is, therefore, not 
warranted.

The Court of Appeals for Veterans Claims (CAVC) has recently 
held that a request for a TDIU, whether expressly raised by a 
claimant or reasonably raised by the record, is an attempt to 
obtain an appropriate rating for disability or disabilities, 
and is part of a claim for increased compensation.  There 
must be cogent evidence of unemployability in the record.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer 
v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant 
case, the Veteran is already in receipt of a 100 percent 
schedular rating for residuals of prostate cancer.  A 100 
percent schedular rating is considered to be a higher benefit 
than TDIU; thus, when a 100 percent disability rating has 
been granted, it is not permissible to consider entitlement 
to TDIU.  VAOPGCPREC 6-99, 64 Fed. Reg. 52,375 (1999).


ORDER

Entitlement to service connection for a sleep disorder is 
denied.

Entitlement to service connection for diabetes mellitus, Type 
II, is denied.

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.

Entitlement to a compensable evaluation for rhinitis is 
denied.

Entitlement to a compensable evaluation for hemorrhoids is 
denied.


REMAND

Further development is needed prior to appellate review of 
the service connection claim for a vision/eye disorder, 
claimed as glaucoma.  The Veteran has maintained that service 
connection is warranted for glaucoma based on his exposure to 
herbicides/Agent Orange during service in Vietnam.  The 
Veteran's Vietnam service in this case is established, as is 
a presumption of exposure to herbicides.  

In the alternative, another possible theory of entitlement is 
secondary service connection.  Service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (2009).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2008); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 
(1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

A review of the evidence on file reflects that glaucoma was 
initially diagnosed in approximately 2005.  A VA examination 
of the eyes was conducted in February 2009.  At that time, it 
appears that a number of eye disorders were diagnosed to 
include cataracts and glaucoma, neither of which was linked 
by the examiner to the Veteran's non-service connected 
diabetes, which in fact has never been clinically diagnosed.  
However, in the same examination report, the examiner 
included a diagnosis of hypertension without retinopathy of 
both eyes, accompanied by an opinion indicating that 
hypertensive retinopathy was caused by or the result of 
hypertension, and listing problems associated with the 
diagnosis as hypertension.  The Board notes that service 
connection is currently in effect for hypertension.  
Essentially, the February 2009 examination report and opinion 
failed to include clear opinions regarding the likelihood of 
an etiological relationship between any of the currently 
diagnosed eye disorders and service, or a currently service-
connected disorder, specifically hypertension.  Moreover, to 
the extent that any opinion was provided addressing such a 
secondary relationship, that opinion was unclear and 
contradictory.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a medical examination report must 
contain not only clear conclusions with supporting data, but 
also a reasoned medical explanation connecting the two.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicolson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion 
... must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions.").  
In light of the omissions and discrepancies in the February 
2009 examination report, as identified above, the Board 
believes that it would be helpful to obtain a clarifying 
medical opinion addressing the matters of service incurrence 
and secondary service-connection in conjunction with the 
Veteran's claimed eye disorders.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is requested to obtain an 
addendum to the February 2009 VA eye 
examination report (to be provided by the 
examiner who conducted that examination, 
if possible).  The claims file and a copy 
of this Remand must be made available to 
the reviewing examiner, and the examiner 
should indicate in the addendum report 
that the claims file was reviewed.

Following a review of the claims file 
(and any additional evidence obtained 
pursuant to this remand), the reviewing 
examiner (preferably the original 
examiner) is requested to identify: (a) 
all currently diagnosed eye disorders; 
and (b) the approximate date of onset and 
etiology of the diagnosed eye disorders.

In addition, to the providing the 
aforementioned information, the examiner 
is specifically asked to provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that an currently diagnosed 
eye disorder is: (a) related to the 
Veteran's period of service from 1968-
1988; or (b) related to an incident in 
service to include Agent Orange/herbicide 
exposure sustained therein (such exposure 
is already established in this case); or 
(c) proximately due to or the result of a 
service-connected disorder, to include 
hypertension or residuals of prostate 
cancer; or (d) aggravated (permanently 
increased in severity) by any service-
connected disorder.  Temporary and 
intermittent flare-ups of any condition 
would not constitute aggravation, unless 
the underlying condition is considered to 
have increased in severity.  A rationale 
should be provided for all opinions 
expressed.

The reviewer should identify the 
information on which the opinion is 
based.  The reviewer's opinion should 
adequately summarize the relevant history 
and clinical findings, and provide a 
detailed explanation as to all medical 
conclusions rendered.

2.  Then readjudicate the Veteran's 
service connection claim for bilateral 
eye disorders, claimed as glaucoma, to 
include consideration of the theories of 
both direct and secondary service-
connection, and any additional evidence 
obtained as a result of this Remand.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


